Title: Thomas Jefferson to William A. Burwell, 7 January 1810
From: Jefferson, Thomas
To: Burwell, William A.


          
            Dear Sir
             
                     Monticello 
                     Jan. 7. 10.
          
          
		   
		  Your’s of Dec. 29. was recieved on the 3d inst. I shall state what I know respecting the medals for the information of the government in the cases generally, & your own in the special one of Genl Lee. when the old Congress prepared for having their votes of Medals & swords  
                  
			 
                  
                  
			 
                  executed, they did it by directing their Financier, Robert Morris, to have it done. Colo Humphreys being appointed Secretary of Legation when I was sent to Europe, Morris delivered him the several votes of Congress & charged him with the execution. he procured & sent over the swords, & contracted
			 for the Medals; but staying there but 2. years, they were not finished. he left his list
			 therefore with me; I had the dyes finished, the medals struck, then the dyes deposited with mr Grand, banker of the US, and I brought over the medals & delivered them to Genl Washington, who sent them to the officers with letters.
			 while
			 I was Secretary of State, Genl Lee applied to me on the subject of his medal. it was the first I had ever heard of it. he was not on
			 the list left with me by Colo Humphreys, but he shewed me the vote of Congress. by
			 his own choice, a workman whom he recommended in Philadelphia (I believe it was Wright) was, after consulting Genl Washington, employed to make the die & medal. he made the die, I know, because I have now in possession a proof cast in tin from it; and that the medal was also struck, & delivered to Genl Lee by Genl Washington, cannot be doubted, because there could be no reason why it should not be. with this I had nothing to do, & therefore nothing to say,
			 yea, or nay; but as Genl Washington usually wrote a complimentary letter to the officer, with the medal, it is possible his papers at Mt Vernon, if consulted, may throw light on the fact. this is the sum of my recollections on the subject; use it as you find
			 proper, and accept with it the assurances of my constant & affectionate friendship.
          
            Th:
            Jefferson
        